UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8062


GARY L. WISE,

                  Plaintiff – Appellant,

             v.

SOUTH CAROLINA      DEPARTMENT    OF   CORRECTIONS;    JON   OZMINT,
Director,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:08-cv-00181-HFF)


Submitted:    February 19, 2009             Decided:   February 25, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary L. Wise, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gary    L.    Wise    appeals              the   district       court’s    order

adopting the magistrate judge’s recommendation to dismiss his

42 U.S.C.    § 1983      (2000)       claim       as    barred      by    the    statute   of

limitations.       We have reviewed the record and find no reversible

error.      Accordingly, we affirm the district court’s judgment.

See Wise v. South Carolina Dep’t of Corr., No. 6:08-cv-00181-HFF

(D.S.C. Aug. 18, 2008).           We deny Wise’s motions for appointment

of counsel, for stay pending appeal and review of application of

appealability,      and     for   a    certificate           of     appealability.         We

dispense     with    oral     argument        because         the        facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                                   AFFIRMED




                                              2